Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2451 Filed 12/02/20 Page 1 of 8




                            EXHIBIT 15
 Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2452 Filed 12/02/20 Page 2 of 8


Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  November 23, 2020                                                                      Bridget M. McCormack,
                                                                                                       Chief Justice

  162245 & (27)(38)(39)                                                                       David F. Viviano,
                                                                                              Chief Justice Pro Tem

                                                                                            Stephen J. Markman
                                                                                                 Brian K. Zahra
  CHERYL A. COSTANTINO and EDWARD P.                                                       Richard H. Bernstein
  McCALL, JR.,                                                                             Elizabeth T. Clement
            Plaintiffs-Appellants,                                                         Megan K. Cavanagh,
                                                                                                            Justices

  v                                                            SC: 162245
                                                               COA: 355443
                                                               Wayne CC: 20-014780-AW
  CITY OF DETROIT, DETROIT ELECTION
  COMMISSION, DETROIT CITY CLERK,
  WAYNE COUNTY CLERK, and WAYNE
  COUNTY BOARD OF CANVASSERS,
            Defendants-Appellees,
  and
  MICHIGAN DEMOCRATIC PARTY,
           Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  file supplemental response are GRANTED. The application for leave to appeal the
  November 16, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.

         ZAHRA, J. (concurring).

         Plaintiffs ask this Court to “enjoin the Wayne County Canvassers certification of
  the November 2020 election prior to their meeting [on] November 17, 2020 at 3:00 p.m.”
  on the basis that “the audit [requested by plaintiffs pursuant to Const 1963, art 2,
  § 4(1)(h)] needs to occur prior to the election results being certified by the Wayne County
  Board of Canvassers.” Plaintiffs contend that if “the results of the November 2020
  election [are] certified . . . Plaintiffs will lose their right to audit its results, thereby losing
  the rights guaranteed under the Michigan Constitution.” However, plaintiffs cite no
  support, and I have found none, for their proposition that an audit under Const 1963, art
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2453 Filed 12/02/20 Page 3 of 8

                                                                                            2

 2, § 4(1)(h)—which provides “[e]very citizen of the United States who is an elector
 qualified to vote in Michigan . . . [t]he right to have the results of statewide elections
 audited, in such a manner as prescribed by law, to ensure the accuracy and integrity of
 elections”—must precede the certification of election results. Indeed, the plain language
 of Const 1963, art 2, § 4(1)(h) does not require an audit to precede the certification of
 election results. To the contrary, certified results would seem to be a prerequisite for
 such an audit. For how can there be “[t]he right to have the results of statewide elections
 audited” absent any results, and, further, what would be properly and meaningfully
 audited other than final, and presumably certified, results? See also Hanlin v Saugatuck
 Twp, 299 Mich App 233, 240-241 (2013) (allowing for a quo warranto action to be
 brought by a citizen within 30 days of an election in which it appears that a material fraud
 or error has been committed), citing Barrow v Detroit Mayor, 290 Mich App 530 (2010);
 MCL 168.31a (which sets forth election-audit requirements and does not require an audit
 to take place before election results are certified); MCL 168.861 (“For fraudulent or
 illegal voting, or tampering with the ballots or ballot boxes before a recount by the board
 of county canvassers, the remedy by quo warranto shall remain in full force, together
 with any other remedies now existing.”).

        Even so, while plaintiffs are not precluded from seeking a future “results audit”
 under Const 1963, art 2, § 4(1)(h), the certification of the election results in Wayne
 County has rendered the instant case moot to the extent that plaintiffs ask this Court to
 enjoin that certification; there is no longer anything to enjoin. While it is noteworthy that
 two members of the board later sought to rescind their votes for certification, see
 LeBlanc, GOP Canvassers Try to Rescind Votes to Certify Wayne County Election,
 Detroit                News                 (November               19,                2020)
 <https://www.detroitnews.com/story/news/local/michigan/2020/11/19/gop-canvassers-
 attempt-rescind-votes-certify-wayne-county-vote/3775246001/> (accessed November 23,
 2020) [https://perma.cc/2SS2-Y29V], plaintiffs have nonetheless provided no support,
 and I have found none, for their proposition that this effects a “decertification” of the
 county’s election results, so it seems they presently remain certified. Cf. Makowski v
 Governor, 495 Mich 465, 487 (2014) (holding that the Governor has the power to grant a
 commutation, but does not have the power to revoke a commutation). Thus, I am
 inclined to conclude that the certification of the election by the Wayne County board has
 rendered the instant case moot—but only as to plaintiffs’ request for injunctive relief.

        Nothing said is to diminish the troubling and serious allegations of fraud and
 irregularities asserted by the affiants offered by plaintiffs, among whom is Ruth Johnson,
 Michigan’s immediate past Secretary of State, who testified that, given the “very
 concerning” “allegations and issues raised by Plaintiffs,” she “believe[s] that it would be
 proper for an independent audit to be conducted as soon as possible to ensure the
 accuracy and integrity of th[e] election.” Plaintiffs’ affidavits present evidence to
 substantiate their allegations, which include claims of ballots being counted from voters
 whose names are not contained in the appropriate poll books, instructions being given to
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2454 Filed 12/02/20 Page 4 of 8

                                                                                             3

 disobey election laws and regulations, the questionable appearance of unsecured batches
 of absentee ballots after the deadline for receiving ballots, discriminatory conduct during
 the counting and observation process, and other violations of the law. Plaintiffs, in my
 judgment, have raised important constitutional issues regarding the precise scope of
 Const 1963, art 2, § 4(1)(h)—a provision of striking breadth added to our Michigan
 Constitution just two years ago through the exercise of direct democracy and the
 constitutional initiative process—and its interplay with MCL 168.31a and other election
 laws. Moreover, the current Secretary of State has indicated that her agency will conduct
 a postelection performance audit in Wayne County. See Egan, Secretary of State: Post-
 Election “Performance Audit” Planned in Wayne County, Detroit Free Press (November
 19, 2020) <https://www.freep.com/story/news/politics/elections/2020/11/19/benson-post-
 election-performance-audit-wayne/3779269001/> (accessed November 23, 2020)
 [https://perma.cc/WS95-XBPG]. This development would seem to impose at least some
 obligation upon plaintiffs both to explain why a constitutional audit is still required after
 the Secretary of State conducts the promised process audit and to address whether there is
 some obligation on their part to identify a specific “law” in support of Const 1963, art 2,
 § 4(1)(h) that prescribes the specific “manner” in which an audit pursuant to that
 provision must proceed.

         In sum, at this juncture, plaintiffs have not asserted a persuasive argument that
 their case is not moot and that the entry of immediate injunctive relief is proper. That is
 all that is now before this Court. Accordingly, I concur in the denial of injunctive relief.
 In addition to denying the relief currently sought in this Court, I would order the most
 expedited consideration possible of the remaining issues. With whatever benefit such
 additional time allows, the trial court should meaningfully assess plaintiffs’ allegations by
 an evidentiary hearing, particularly with respect to the credibility of the competing
 affiants, as well as resolve necessary legal issues, including those identified in the
 separate statement of Justice VIVIANO. I would also have this Court retain jurisdiction of
 this case under both its appellate authority and its superintending authority under Const
 1963, art 6, § 4 (stating that, with certain limitations, “the supreme court shall have
 general superintending control over all courts”). Federal law imposes tight time
 restrictions on Michigan’s certification of our electors. Plaintiffs should not have to file
 appeals following our standard processes and procedures to obtain a final answer from
 this Court on such weighty issues.

         Finally, I am cognizant that many Americans believe that plaintiffs’ claims of
 electoral fraud and misconduct are frivolous and obstructive, but I am equally cognizant
 that many Americans are of the view that the 2020 election was not fully free and fair.
 See, e.g., Monmouth University Polling Institute, More Americans Happy About Trump
 Loss Than Biden Win (November 18, 2020) <https://www.monmouth.edu/polling-
 institute/reports/monmouthpoll_us_111820/>       (accessed       November       23,     2020)
 [https://perma.cc/7DUN-CMZM] (finding that 32% of Americans “believe [Joe Biden]
 only won [the election] due to voter fraud”). The latter is a view that strikes at the core of
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2455 Filed 12/02/20 Page 5 of 8

                                                                                              4

 concerns about this election’s lack of both “accuracy” and “integrity”—values that Const
 1963, art 2, § 4(1)(h) appears designed to secure.

         In sum, as explained above, I would order the trial court to expedite its
 consideration of the remaining issues, and I would retain jurisdiction in order to expedite
 this Court’s final review of the trial court’s decision. But, again, because plaintiffs have
 not asserted a persuasive argument that immediate injunctive relief is an appropriate
 remedy, I concur in the denial of leave to appeal and, by extension, the denial of that
 relief.

        MARKMAN, J., joins the statement of ZAHRA, J.

        VIVIANO, J. (dissenting).

         Plaintiffs Cheryl Costantino and Edward McCall seek, among other things, an
 audit of the recent election results in Wayne County. Presently before this Court is their
 application for leave to appeal the trial court’s ruling that plaintiffs are not likely to
 succeed and therefore are not entitled to a preliminary injunction to stop the certification
 of votes by defendant Wayne County Board of Canvassers. See MCL 168.824; MCL
 168.825. The Court of Appeals denied leave, and this Court has now followed suit. For
 the reasons below, I would grant leave to answer the critical constitutional questions of
 first impression that plaintiffs have squarely presented concerning the nature of their right
 to an audit of the election results under Const 1963, art 2, § 4(1)(h).

        The constitutional provision at issue in this case, which the people of Michigan
 voted to add in 2018 through Proposal 3, guarantees to “[e]very citizen of the United
 States who is an elector qualified to vote in Michigan . . . [t]he right to have the results of
 statewide elections audited, in such a manner as prescribed by law, to ensure the accuracy
 and integrity of elections.” Id. The provision is self-executing, meaning that the people
 can enforce this right even without legislation enabling them to do so and that the
 Legislature cannot impose additional obligations on the exercise of this right. Wolverine
 Golf Club v Secretary of State, 384 Mich 461, 466 (1971).

        The trial court failed to provide a meaningful interpretation of this constitutional
 language. Instead, it pointed to MCL 168.31a, which prescribes the minimum
 requirements for statewide audits and requires the Secretary of State to issue procedures
 for election audits under Article 2, § 4. But the trial court never considered whether
 MCL 168.31a accommodates the full sweep of the Article 2, § 4 right to an audit or
 whether it imposes improper limitations on that right.

        In passing over this constitutional text, the trial court left unanswered many
 questions pertinent to assessing the likelihood that plaintiffs would succeed on the
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2456 Filed 12/02/20 Page 6 of 8

                                                                                               5

 merits.1 As an initial matter, the trial court did not ask what showing, if any, plaintiffs
 must make to obtain an audit. It appears that no such showing is required, as neither the
 constitutional text nor MCL 168.31a expressly provide for it. None of the neighboring
 rights listed in Article 2, § 4, such as the right to vote by absentee ballot, requires citizens
 to present any proof of entitlement for the right to be exercised. Yet, the trial court here
 ignored this threshold legal question and instead scrutinized the parties’ bare affidavits,
 concluding that plaintiffs’ allegations of fraud were not credible.2 The trial court’s
 factual findings have no significance unless, to obtain an audit, plaintiffs were required to
 prove their allegations of fraud to some degree of certainty.

         Wrapped up in this question is the meaning and design of Const 1963, art 2, § 4.
 Is it a mechanism to facilitate challenges to election results, or does it simply allow for a
 postmortem perspective on how the election was handled? To ascertain the type of audit
 the Constitution envisions, it is necessary to consider whether the term “audit” has a
 special meaning in the context of election administration. In this regard, we should
 examine the various auditing practices in use around the time Proposal 3 was passed. See
 Presidential Commission on Election Administration, The American Voting Experience:
 Report and Recommendations (January 2014), p 66 (“Different types of audits perform
 different functions.”). Some audits occur regardless of how close the election was. They
 simply review the election process to verify that procedures were complied with, rules
 were followed, and technology performed as expected. See id.; see also League of
 Women Voters, Report on Election Auditing (January 2009), p 3 (“Post-election audits
 routinely check voting system performance in contests, regardless of how close margins
 of victory appear.”). For these process-based audits, it would not appear critical whether
 they occur before the election results are finally certified, as the audit is intended to
 gather information that could be used to perfect voting systems going forward.



 1
   The court also suggested that plaintiffs could seek a recount. But, with few exceptions,
 the relevant recount provisions can be invoked only by candidates for office, which
 plaintiffs here were not. Compare MCL 168.862 and MCL 168.879 (allowing candidates
 to request recounts) with MCL 168.880 (allowing any elector, in certain circumstances,
 to seek a recount of “votes cast upon the question of a proposed amendment to the
 constitution or any other question or proposition”).
 2
   The court’s credibility determinations were made without the benefit of an evidentiary
 hearing. Ordinarily, an evidentiary hearing is required where the conflicting affidavits
 create factual questions that are material to the trial court’s decision on a motion for a
 preliminary injunction under MCR 3.310. See 4 Longhofer, Michigan Court Rules
 Practice, Text (7th ed, 2020 update), § 3310.6, pp 518-519. See also Fancy v Egrin, 177
 Mich App 714, 723 (1989) (an evidentiary hearing is mandatory “where the
 circumstances of the individual case so require”).
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2457 Filed 12/02/20 Page 7 of 8

                                                                                             6

         Other audits, by contrast, aim to ensure accuracy in a specific election and enable
 alteration of results if necessary. The American Law Institute’s recent Principles of the
 Law, Election Administration, drafted around the time Proposal 3 was passed, suggests
 that audits should be used in this manner:

        [I]f an audit exposes a problem, the number of randomly sampled ballots
        can be increased in order to ascertain whether or not the problem is one that
        threatens the accuracy of the determination of which candidate is the
        election’s winner. In an extreme case, when problems exposed by an audit
        were severe, the audit would need to turn into a full recount of all ballots in
        the election in order to provide the requisite confidence in the accuracy of
        the result (or, as necessary, to alter the result based on the findings of the
        audit-turned-recount). In those circumstances when the audit exposes no
        such problem, election officials ordinarily would be able to complete the
        audit prior to the deadline for certifying the results of the election; when,
        however, the audit reveals the necessity of a full recount, then a state—
        depending on how it chooses to structure the relationship between
        certification and a recount—either could delay certification until
        completion of the recount or issue a preliminary certification that is subject
        to revision upon completion of the recount. [ALI, Principles of the Law,
        Election Administration (2019), § 209, comment c.]
 These audits, such as a risk-limiting audit, “are designed to be implemented before the
 certification of the results, and to inform election officials whether they should be
 confident in the results—or if they should bump the audit up to a full recount.” Pettigrew
 & Stewart, Protecting the Perilous Path of Election Returns from the Precinct to the
 News, 16 Ohio St Tech L J 587, 636 (2020) (“[Risk-limiting audits] conducted as part of
 the certification process currently provide the best mechanism through which the
 manipulation of election returns at the precinct level can be detected and, most
 importantly, remedied.”). A review of election laws conducted in early 2018 similarly
 recommended that audits be undertaken “after preliminary outcomes are announced, but
 before official certification of election results” because this allows for “correction of
 preliminary results if preliminary election outcomes are found to be incorrect.” Root et
 al, Center for American Progress, Election Security in All 50 States: Defending America’s
 Elections            (Feb            12,           2018),            available           at
 <https://www.americanprogress.org/issues/democracy/reports/2018/02/12/446336/
 election-security-50-states/>.

        Whether the constitutional right to an audit may be utilized to uncover evidence of
 fraud to challenge the results of an election will also need to be addressed. In particular,
 how does the constitutional audit operate within our statutory framework and procedures
 for canvassing election returns, certifying the results, and disputing ballots on the basis of
 fraud? We have long indicated that canvassing boards’ role is ministerial and does not
Case 2:20-cv-13134-LVP-RSW ECF No. 31-16, PageID.2458 Filed 12/02/20 Page 8 of 8

                                                                                                                  7

 involve investigating fraud. See McLeod v State Bd of Canvassers, 304 Mich 120 (1942);
 see also People ex rel Williams v Cicott, 16 Mich 283, 311 (1868)3 (opinion of
 Christiancy, J.) (noting that the boards, “acting thus ministerially,” are “often compelled
 to admit votes which they know to be illegal”); see generally Paine, Treatise on the Law
 of Elections to Public Offices (1888), § 603, p 509 (“The duties of county, district, and
 state canvassers are generally ministerial. . . . Unless authorized by statute, they cannot
 go behind those returns. . . . Questions of illegal voting and fraudulent practices are to be
 passed upon by another tribunal.”). The Board of State Canvassers has more of a role in
 investigating fraud in recounts, although we have held that it cannot exclude votes on this
 basis. See MCL 168.872 (providing that if the board conducting a recount suspects fraud
 occurred during the election, it can make an investigation that produces a report that is
 submitted to the prosecuting attorney or to the circuit judges of the county); May v Wayne
 Co Bd of Canvassers, 94 Mich 505, 512 (1893) (holding that the board could not exclude
 votes during a recount based on fraud). These holdings may suggest that evidence of
 fraud uncovered in an audit is not a barrier to certification and instead may only be used
 to challenge an election in quo warranto and other related proceedings. See The People
 ex rel Attorney General v Van Cleve, 1 Mich 362, 364-366 (1850) (holding in a quo
 warranto proceeding that the certification “is but prima facie evidence” of the election
 results and that a party can “go behind all these proceedings[; that the party] may go to
 the ballots, if not beyond them, in search of proof of the due election of either the person
 holding, or the person claiming the office”).

         Consequently, it is imperative to determine the nature and scope of the audit
 provided for in Article 2, § 4, so we can determine when the audit occurs and whether it
 will affect the election outcome. These questions are important constitutional issues of
 first impression that go to the heart of our democracy and the power of our citizens to
 amend the Constitution to ensure the accuracy and integrity of elections. They deserve
 serious treatment. I would grant leave to appeal and hear this case on an expedited basis
 to resolve these questions.4 For these reasons, I dissent.




 3
     Overruled in part on other grounds by Petrie v Curtis, 387 Mich 436 (1972).
 4
  In doing so, I would consider the parties’ arguments regarding whether the matter is
 moot.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2020
          b1117t
                                                                                Clerk
